Citation Nr: 1216882	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  07-37 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, continued the current noncompensable evaluation for the Veteran's left ear hearing loss.  Jurisdiction over the clams file is currently held by the RO in St. Petersburg, Florida.  

In May 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2011 remand, the Board found that the newly raised claim to reopen service connection for right ear hearing loss was inextricably intertwined with the current claim for an increased rating for left ear hearing loss.  The Board ordered that the Agency of Original Jurisdiction (AOJ) should adjudicate the claim to reopen before returning the case to the Board.  Unfortunately, the Veteran's paper and electronic claims file do not indicate that the AOJ has adjudicated the claim to reopen.  A remand is therefore required to ensure compliance with the Board's May 2011 remand orders.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, the May 2011 remand ordered that the AOJ should contact the private audiologists who examined the Veteran in July 2006, November 2007, and July 2008 and verify whether they utilized the Maryland CNC test to determine the Veteran's speech recognition scores.  The Veteran was sent a letter in May 2011 requesting that he complete medical release forms to allow VA to contact the private audiologists on his behalf.  While no response was received to this request, VA received notification less than a month later that the Veteran had moved and changed his address.  As the case must be remanded to allow adjudication of the newly raised claim to reopen, the Board finds that the Veteran should be provided another opportunity to sign medical releases.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for right ear hearing loss.  All appropriate procedures should then be followed.  The Veteran should be advised that if he wishes to initiate an appeal of this issue, he must file a timely notice of disagreement following the issuance of a rating decision. 

2.  Contact the Veteran and request that he provide appropriate medical release forms for the private examiners who conducted audiometric testing in July 2006, November 2007 and July 2008 (identified in the claims file as ENT & Allergy Association, Dr. George Georgakakis, and Dr. Meron J. Levitats).  If appropriate medical release forms are received, each examiner should be requested to verify whether the Maryland CNC test was utilized in determining the Veteran's speech discrimination scores.

3.  Readjudicate the claim on appeal with consideration of all evidence of record.  If he benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


